EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanmay Dharmadhikari on 3/11/2021.

The application has been amended as follows: 
1.	(Currently Amended) A computer-implemented method comprising:
	receiving, at a gateway, a message for a plurality of recipients, the message being received from a sender via a first communication channel;
	evaluating, by the gateway, one or more rules to select a respective preferred communication channel of each recipient from the plurality of recipients, the preferred communication channel being one from among two or more communication channels, and wherein a first preferred communication channel of a first recipient is different from a second preferred communication channel of a second recipient, the first recipient and the second recipient being from the plurality of recipients, wherein each respective preferred communication channel of each recipient is determined based on the 
	determining, by the gateway, a channel-specific address of each recipient on the respective preferred communication channel corresponding to the recipient; and
	directing, by the gateway, the message to the channel-specific address of each recipient to deliver the message to the recipients through the respective preferred communication channel.
2.	(Previously presented) The computer-implemented method of claim 1, wherein the message is sent by a sender to a first address of the first recipient, which is distinct from the channel-specific address of the first preferred communication channel of the first recipient.
3.	(Canceled)
4.	(Canceled)
5.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
	determining, by the gateway, a current format of the message;
	determining, by the gateway, a standard format of messages on each respective preferred communication channel; and
	converting, by the gateway, the message from the current format to the standard format of each respective preferred communication channel.
6.	(Previously presented) The computer-implemented method of claim 1, further comprising updating the one or more rules for selecting the first preferred communication channel based on monitoring the use of the two or more communication channels by the first recipient.
7.	(Currently Amended) The computer-implemented method of claim 1, wherein evaluating the one or more rules to select the preferred communication channel comprises:
calculating a priority score for the message; and
determining the respective preferred communication channel for each of the recipients based on the priority score.
8.	(Currently Amended) A system comprising:
	a gateway comprising:
	a memory; and
	one or more computer processors communicatively coupled to the memory, the one or more computer processors configured to:
		receive a message for a plurality of recipients, the message being received from a sender 
		evaluate one or more rules to select a respective preferred communication channel of each recipient from the plurality of recipients, the preferred communication channel being one from among two or more communication channels, and wherein a first preferred communication channel of a first recipient is different from a second preferred communication channel of a second recipient, the first recipient and the second recipient being from the plurality of recipients, wherein each respective preferred communication channel of each recipient is determined based on the 
		determine a channel-specific address of each recipient on the respective preferred communication channel corresponding to the recipient; and
		direct the message to the channel-specific address of each recipient to deliver the message to the recipients through the respective preferred communication channel.
9.	(Previously presented) The system of claim 8, wherein the message is sent by a sender to a first address of the first recipient, which is distinct from the channel-specific address of the first preferred communication channel of the first recipient.
10.	(Canceled)
11.	(Previously presented) The system of claim 8, further comprising:
	a client agent embedded in a messaging client, wherein the client agent is configured to intercept the message and transmit the message to the gateway.
12.	(Previously presented) The system of claim 8, further comprising a server agent embedded in a messaging server, wherein the server agent is configured to:
	receive the message from a messaging client of the sender; and
	intercept the message and transmit the message to the gateway.
13.	(Currently Amended) The system of claim 8, wherein the one or more computer processors of the gateway are further configured to:
	determine a current format of the message;
	determine a standard format of messages on each respective preferred communication channel; and
	convert the message from the current format to the standard format of each respective preferred communication channel.
14.	(Previously presented) The system of claim 8, wherein the one or more computer processors of the gateway are further configured to update the one or more rules for selecting the first preferred communication channel based on monitoring the use of the two or more communication channels by the first recipient.
15.	(Currently Amended) The system of claim 8, wherein evaluating the one or more rules to select the preferred communication channel comprises:
	calculating a priority score for the message; and
	determining the respective preferred communication channel for each of the recipients based on the priority score.
16.	(Currently Amended) A computer-program product for delivering a message through a preferred communication channel, the computer-program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
	receiving, at a gateway, a message for a plurality of recipients, the message being received from a sender 
	evaluating, by the gateway, one or more rules to select a respective preferred communication channel of each recipient from the plurality of recipients, the preferred communication channel being one from among two or more communication channels, and wherein a first preferred communication channel of a first recipient is different from a second preferred communication channel of a second recipient, the first recipient and the second recipient being from the plurality of recipients, wherein each respective preferred communication channel of each recipient is determined based on the 
	determining, by the gateway, a channel-specific address of each recipient on the respective preferred communication channel corresponding to the recipient; and
	directing, by the gateway, the message to the channel-specific address of each recipient to deliver the message to the recipients through the respective preferred communication channel.
17.	(Previously presented) The computer-program product of claim 16, wherein the message is sent by a sender to a first address of the first recipient, which is distinct from the channel-specific address of the first preferred communication channel of the first recipient.
18.	(Canceled)
19.	(Currently Amended) The computer-program product of claim 16, the method further comprising:
	determining, by the gateway, a current format of the message;
	determining, by the gateway, a standard format of messages on each respective preferred communication channel; and
	converting, by the gateway, the message from the current format to the standard format of each respective preferred communication channel.
20.	(Previously presented) The computer-program product of claim 16, the method further comprising updating the one or more rules for selecting the first preferred communication channel based on monitoring the use of the two or more communication channels by the first recipient.
21.	(Previously presented) The computer-implemented method of claim 7, wherein the priority score is determined based on an identity of a sender of the message. 
22.	(Previously presented) The computer-implemented method of claim 6, wherein the one or more rules for selecting the first preferred communication channel are updated based on at least one from a total time the first recipient is using the first preferred communication channel, and a percentage of messages delivered via the first preferred communication channel being opened.
23.	(Previously presented) The system of claim 9, wherein the first preferred communication channel is determined based on an identity of the sender of the message.
24.	(Previously presented) The system of claim 9, wherein the one or more computer processors are further configured to update the one or more rules for selecting the first preferred communication channel, the update is based on at least one of a total time the first recipient is using the first preferred communication channel, and a percentage of messages delivered via the first preferred communication channel being opened.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 16, the closest prior art of record, as provided in the Office Action mailed 10/5/2020, fails to fairly teach or suggest the receipt, by a gateway, a (single) message for a plurality of recipients via a first communication channel, then evaluating, by the gateway, one or more rules to select a respective communication channel and channel-specific address for each of the plurality of recipients, then sending the message to the channel specific address of each recipient.  Specifically, the prior art of record fails to fairly teach a singular gateway that would provide this functionality for a plurality of recipients of a single message, where such determinations would also require information on the current status of the recipients such that it would be known which channel is being actively used by the recipient at the time of message receipt by the gateway.  Further, no other prior art of record fairly teaches or suggests the complete process of claims 1, 8, and 16 in as much detail as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444